IN THE SUPREME COURT OF TENNESSEE
                               AT JACKSON
                                 November 9, 2005 Session

                       STATE OF TENNESSEE v. DAVID IVY

              Automatic Appeal from the Court of Criminal Appeals
                       Criminal Court for Shelby County
                   No. 01-12388    Joseph B. Dailey, Judge



             No. W2003-00786-SC-DDT-DD - Filed February 28, 2006




ADOLPHO A. BIRCH, JR., J., concurring in part and dissenting in part.

I concur in the conclusion of the majority that Ivy’s convictions should be affirmed. As to the
sentence of death, however, I respectfully dissent. I continue to adhere to my view that the
comparative proportionality review protocol currently embraced by the majority is inadequate to
shield defendants from the arbitrary and disproportionate imposition of the death penalty. See State
v. Reid, 164 S.W.3d 286, 323-325 (Tenn. 2005)(Birch, J., concurring and dissenting), and cases cited
therein. Accordingly, I respectfully dissent from that portion of the majority opinion affirming the
imposition of the death penalty in this case.



                                                     ___________________________________
                                                     ADOLPHO A. BIRCH, JR.